DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 22, and 24 in the reply filed on 19 August 2022 is acknowledged.  Claims 1-11, 22, 24 and 26 are examined, claims 12-21, 23 and 25 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hapke, US Patent Application Publication No. 2010/0229061 A1.
In reference to claim 1, Hapke teaches a method of operating a computational system to evaluate a device under test (paragraph [0002], testing of integrated circuits), the device under test operable to receive a digital code input (paragraph [0038], digital input patterns) and output in response a corresponding output (paragraph [0038] cell outputs), the method comprising:
 injecting a plurality of simulated faults into a pre-silicon model of the device under test (paragraph [0038 inserting defects]); 
for each injected simulated fault: 
inputting a plurality of digital codes to the pre-silicon model of the device under test (paragraph [0038, simulating an exhaustive set of digital inputs]); and 
for each input digital code, selectively storing the input digital code if a difference, between a corresponding output for the input digital code and a no-fault output for the input digital code, exceeds a predetermined threshold value (paragraph [0039], detectable defects vary from a golden voltage within a range of the supply voltage).

In reference to claim 2, Hapke teaches wherein each input digital code represents a value selected from a set consisting of voltage, current, frequency, delay, temperature, or pressure (paragraph [0039], supply voltage).
In reference to claim 3, Hapke teaches wherein the device under test comprises a digital input having N bits (paragraphs [0004] and [0042] n-detect, n-input). 
In reference to claim 4, Hapke teaches wherein the set of digital codes comprises 2n or less codes (paragraphs [0004] and [0042] patterns are a factor of N).
In reference to claim 5, Hapke teaches wherein a total of stored input digital codes is less than a total of the set of digital codes (paragraphs [0035]-[0036]).
In reference to claim 7, Hapke teaches identifying the plurality of stimulated faults in response to structural connectivity of the device under test (paragraph [0029]).
In reference to claim 8, Hapke teaches identifying the plurality of stimulated faults in response to semiconductor fabrication attributes of the device under test (paragraph [0013] faults are models of ICs during/after the manufacturing process).
In reference to claim 9, Hapke teaches testing the device under test in post-silicon form with respect to the selectively stored input digital codes (paragraph [0013] faults are models of ICs during/after the manufacturing process).
In reference to claim 10, Hapke teaches testing the device under test in post-silicon form with respect to a subset of the selectively stored input digital codes (paragraph [0013] faults are models of ICs during/after the manufacturing process and paragraph [0026] subset of modules).

In reference to claim 11, drawn to a non-transistor computer readable medium containing all of the same functional limitations as found in claim 1, the same rejection applies.

In reference to claim 22, Hapke teaches a method of operating a computational system to evaluate a device under test (paragraph [0002], testing of integrated circuits), the device under test operable with respect to a set of digital codes as a set of device inputs (paragraph [0038], digital input patterns) the method comprising: 
fault injecting a plurality of simulated faults into a pre-silicon model of the device under test (paragraph [0038 inserting defects]); 
incremental analysis of each injected fault by (Figures 5-7 show incremental analysis):
          inputting a plurality of conditions as inputs to the pre-silicon model of the device under test (paragraph [0038, simulating an exhaustive set of digital inputs]); and 
          for each input condition, selectively storing the input condition if a difference, between a corresponding output for the condition and a no-fault output for the input condition, exceeds a predetermined threshold value (paragraph [0039], detectable defects vary from a golden voltage within a range of the supply voltage).

In reference to claim 24, Hapke teaches wherein each input condition comprises a digital code and each corresponding output comprises an analog signal (paragraph [0038] digital input patterns and steady state voltage of cell output).

            In reference to claim 26, Hapke teaches a method of operating a computational system to evaluate a device under test (paragraph [0002], testing of integrated circuits), the device under test operable with respect to a set of digital codes as a set of device inputs (paragraph [0038], digital input patterns) the method comprising: 
inputting a plurality of input conditions into a pre-silicon model of the device under test, each input condition in the plurality of conditions either comprising an input code in the set of digital codes or corresponding to a counterpart output code in the set of digital codes (paragraph [0038] simulation without defects for every cell input combination); 
for each input condition in the plurality of input conditions, storing a corresponding no-fault output, from the pre-silicon model of the device under test, for the input condition (paragraph [0038], golden voltages, stored Figure 7, 770);
injecting a plurality of simulated faults into a pre-silicon model of the device under test (paragraph [0038 inserting defects]); 
for each injected simulated fault (Figures 5-7 show fault simulated injection):
inputting a plurality of conditions as inputs to the pre-silicon model of the device under test (paragraph [0038, simulating an exhaustive set of digital inputs]); and 
for each input condition, selectively storing the input condition if a difference, between a corresponding output for the condition and a no-fault output for the input condition, exceeds a predetermined threshold value (paragraph [0039], detectable defects vary from a golden voltage within a range of the supply voltage).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke, US Patent Application Publication No. 2010/0229061 A1.
In reference to claim 6, Hapke teaches claim 1 as outlined above.  Hapke does not teach wherein the device under test is selected from a set consisting of a digital-to-analog converter, a voltage-controlled oscillator, and a current controlled oscillator.  However digital-to-analog converters, a voltage-controlled oscillators, and a current controlled oscillators are all notoriously well known digital to analog circuits.  OFFICIAL NOTICE IS TAKEN.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to select the device under test, as taught by Hapke, from a from a set consisting of a digital-to-analog converter, a voltage-controlled oscillator, and a current controlled oscillator because they are all devices that take digital inputs and provide digital outputs, which is what Hapke is analyzing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/B.B/Examiner, Art Unit 2851    



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851